Supreme Court

                                                          No. 2019-424-Appeal.
                                                          (PC 15-3539)


        Vincent R. Coccoli, Sr.         :

                  v.                    :

         Town of Scituate et al.        :


                                    ORDER

      This case ultimately stems from the attempt of the plaintiff, Vincent R.

Coccoli, Sr., to develop the Hope Mill Property in Scituate, Rhode Island. This

Court has previously addressed several aspects of this case in Coccoli v. Town of

Scituate Town Council, 184 A.3d 1113 (R.I. 2018), and we refer the interested reader

to that opinion for a detailed recitation of the background facts. In the appeal

presently before us, Mr. Coccoli purports to appeal from a January 8, 2019 Superior

Court decision granting the defendants’1 motion for summary judgment on his

breach of contract claim; a separate January 8, 2019 decision denying Mr. Coccoli’s



1
      The defendants in this action are as follows: Town of Scituate, Town Council;
and individually Charles Collins, Jr., John F. Winfield, David B. Campbell, Brenda
Frederickson, and Kathleen Knight-Bianchi; David E. Provonsil individually and in
his capacity as Town of Scituate Building Official; and Theodore Richard III,
individually and in his capacity as president of Hope Associates, a member of the
Hope Sewer District Committee, and previous president of the Scituate Town
Council.

                                       -1-
motion to amend his complaint; and a July 31, 2019 decision denying what Mr.

Coccoli characterized as a motion for reconsideration. This case came before the

Supreme Court for oral argument pursuant to an order directing the parties to appear

and show cause why the issues raised in this appeal should not be summarily

decided. After a close review of the record and careful consideration of the parties’

arguments (both written and oral), we are satisfied that cause has not been shown

and that this appeal may be decided at this time.

      We note initially that the first two decisions from which Mr. Coccoli purports

to appeal and the final judgment that followed were not appealed in a timely fashion.

The record reflects that, on January 8, 2019, the hearing justice in this case issued a

decision granting summary judgment to defendants on the breach of contract claim

(which was the only remaining claim in the case); and, on the same day, the hearing

justice issued a separate decision denying Mr. Coccoli’s motion to amend his

complaint. Final judgment entered in defendants’ favor on January 22, 2019. Mr.

Coccoli filed his notice of appeal on August 1, 2019—well beyond the required

twenty days within which to file a timely notice of appeal. See Article I, Rule 4(a)

of the Supreme Court Rules of Appellate Procedure. Accordingly, any arguments

he makes on appeal with respect to those two January 8, 2019 decisions and the

January 22, 2019 final judgment (or any other earlier decisions not the subject of this

appeal) are not properly before this Court. See Iozzi v. City of Cranston, 52 A.3d


                                         -2-
585, 588 (R.I. 2012) (“It is well settled that the time specified in Rule 4(a) is

mandatory, and that once the prescribed time has passed there can be no review by

way of appeal.”) (internal quotation marks omitted). Our opinion as to our appellate

jurisprudence regarding those two decisions is not swayed by the fact that Mr.

Coccoli filed what he characterized as a motion for reconsideration. See Turacova

v. DeThomas, 45 A.3d 509, 515 (R.I. 2012) (“Neither a Rule 60 motion nor a motion

to reconsider may serve as a substitute for a party’s failure to file a timely appeal.”).

      As such, the only issue properly preserved for appeal is Mr. Coccoli’s appeal

from the denial of his just-referenced motion for reconsideration. The docket in this

case reflects the fact that, on May 28, 2019 (several months after final judgment

entered on January 22, 2019), Mr. Coccoli filed a motion for reconsideration and a

submission of new evidence (to which he attached documents he deemed to be

pertinent). He also filed a supplemental motion with additional purportedly new

evidence. A hearing on his motion was held on June 10, 2019. On July 31, 2019,

the hearing justice issued a written decision, in which he treated the motion for

reconsideration as a motion to vacate under Rule 60(b) of the Superior Court Rules

of Civil Procedure. He denied the motion, holding that Mr. Coccoli “failed to

demonstrate that with due diligence he could not have discovered his newly

submitted evidence.”      We review that decision under the abuse of discretion




                                          -3-
standard. See, e.g., Greenfield Hill Investments, L.L.C. v. Miller, 934 A.2d 223, 224

(R.I. 2007) (mem.).

      Mr. Coccoli’s main contention on appeal appears to be that the hearing justice

“ignor[ed]/overlook[ed]” a particular piece of evidence—viz., an audio recording of

a closed session meeting of the Town Council. However, in our judgment, the

simple fact that the hearing justice did not specifically make reference to the audio

recording in his decision, but rather referred globally to the large quantity of

purportedly new evidence, is not an indication that he overlooked the audio

recording.

      Furthermore, “[u]nder Rule 60(b)(2) of the Superior Court Rules of Civil

Procedure and our previous caselaw, a motion to vacate a judgment should not be

granted on the grounds of newly discovered evidence unless (1) the evidence is

material enough that it probably would change the outcome of the proceedings and

(2) the evidence was not discoverable at the time of the original hearing by the

exercise of ordinary diligence.” Medeiros v. Anthem Casualty Insurance Group, 822

A.2d 175, 178 (R.I. 2003) (internal quotation marks omitted). In this case, the

hearing justice concluded that Mr. Coccoli had failed to demonstrate that he could

not have discovered the purportedly new evidence through the exercise of ordinary

diligence. Our thorough review of the record and of Mr. Coccoli’s contentions on

appeal lead us to the ineluctable conclusion that the hearing justice in the instant case


                                          -4-
did not abuse his discretion in so finding and in denying what Mr. Coccoli

characterized as a motion for reconsideration.

      We deem it necessary to add that it is not the function of this Court to

scrutinize and weigh any of the evidence referenced in Mr. Coccoli’s supplemental

filing with this Court, which evidence may or may not have been introduced before

the Superior Court. Similarly, the judgment which Mr. Coccoli seeks pursuant to

his supplemental filing—viz., the entry of judgment against the defendants and the

award of damages—is not relief which this Court may provide. See State v. Rosati,

594 A.2d 885, 886 (R.I. 1991) (per curiam) (“It is well settled that this [C]ourt has

been an appellate tribunal since the founding of the Superior Court in 1905. It is not

our function to take testimony and act as a court of nisi prius.”).

      As such, we affirm the decision of the Superior Court. The record may be

returned to that tribunal.



      Entered as an Order of this Court this 2nd day of June, 2021.

                                               By Order,


                                                           /s/
                                               ______________________________
                                                    Clerk




                                         -5-
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                       Vincent R. Coccoli, Sr. v. Town of Scituate et al.

                                    SU-2019-424-Appeal.
Case Number
                                    (PC 15-3539)

Date Order Filed                    June 2, 2021

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    Providence County Superior Court


Judicial Officer from Lower Court   Associate Justice Brian P. Stern

                                    For Plaintiff:

                                    Vincent R. Coccoli, Pro Se
Attorney(s) on Appeal               For Defendants:

                                    Allen C. Harrington, Esq.
                                    Michael A. DeSisto, Esq.




SU-CMS-02B (revised June 2020)